Citation Nr: 1536404	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  08-34 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the knees.

2.  Entitlement to service connection for hepatitis C (HCV).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1972 to December 1976.   He had additional service with the Texas National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2006 and August 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

On July 16, 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  He also testified at an RO hearing. Transcripts of both hearings have been associated with the record.

In October 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's October 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.





FINDINGS OF FACT

1.  Degenerative joint disease of the knees is not the result of a disease or injury during active service; arthritis was not shown in service or to a compensable degree within one year after separation from active duty.

2.  Hepatitis C was not shown during service or until many years after service. 

3.  Hepatitis C has not been related to inoculation with an air gun during service or any other event in service by competent medical opinion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the knees are not met.  See 38 U.S.C.A. §§ 1112, 1131, 11375103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Hepatitis C was not incurred in or the result of active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify an Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The record indicates that prior to the initial adjudication of the claims, the Veteran was provided with complete VCAA notification in letters dated July 2005 and April 2006.  The Board finds that the duty to notify has been met.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records, personnel records, private and VA treatment records, and Social Security Administration (SSA) records have also been obtained.    As requested by the October 2014 Board remand, the Veteran was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  Additionally, outstanding treatment records pertaining to the Veteran's claim were also sought and all records were generated and received during the Veteran's period service in the Texas National Guard.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   

At the Veteran's hearing, the issues on appeal were identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology; however, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As these disabilities include arthritis, continuity is for consideration in regards to the Veteran's degenerative joint disease claim. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

If arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, however, the record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in December 1976.  As such, presumptive service connection is not warranted for such disorder.

Bilateral Knee Disability

The Veteran contends that he has developed degenerative joint disease of the knees as a result of active service.

Service treatment records do not reflect any injury to the Veteran's bilateral knees or a diagnosis of a bilateral knee disorder.  On his Reports of Medical History, the Veteran reported that he did not have any knee problems.  His Reports of Medical Examination also reflect that his lower extremities were found to be normal.

A March 2002 private treatment record shows that the Veteran was injured in a work-related incident on March 1, 2002.  He complained of increasing pain in his right knee due to swelling.  In reference to his right knee, the Veteran stated that the inflammation had decreased and his pain level had decreased significantly as well.  He had no fecal or urinary incontinence since the date of his injury and his aggravating factors included bending, lifting or reaching, and his relieving factors included the use of heat and a TENS unit.  His sleep was impaired secondary to pain.  He presented disabilities in his work duties, home management, and activities of daily living.  His past surgical history was remarkable for surgical intervention of the left knee.  X-rays of the right knee showed no fracture, dislocation or infection.  There was some soft tissue swelling.  He was diagnosed with right knee sprain/strain.

A November 2003 private treatment record reflects that the Veteran complained of pain and stiffness in the right knee.  He underwent knee surgery in 2000 and was injured in a work-related automobile accident on March 1, 2002.  He underwent right knee arthroscopy and was found to have medial and lateral femoral chondromalacia, bilateral meniscal tears, and a partial ACL tear.  In December 2003, the Veteran underwent a right knee arthroscopy, bilateral meniscectomy, medial femoral chondral arthroplasty, and insertion of a pain pump catheter.  

A March 2006 VA treatment record reflects a note indicating that the Veteran was disabled after multiple knee surgeries due to arthritis.  A November 2006 VA treatment record shows that upon review of x-rays, the Veteran had mild degenerative changes of his left knee.  A September 2013 VA treatment record shows that the Veteran complained of bilateral knee pain for 25 years.  He reported difficulty walking up stairs and long distances.  He also reported a history of heavy lifting and labor during service.  He received bilateral knee joint injections.  

An April 2008 VA examination reflects the Veteran had a history of three surgeries on the right knee and one surgery on the left knee.  He had no recent treatment for either knee.  X-rays showed minimal degenerative changes in both knees; more-so on the left than the right.  There were decreased joint spaces in the medial compartments.  There was no evidence of recent fracture or dislocation.  The Veteran had posttraumatic arthritis in both knees; the right was worse than the left.

In an August 2012 handwritten statement by the Veteran, he expressed that his time in service was the start of his knee problems, but that because he was young and wanted to be tough, he did not complain.  He reported that he rain everywhere and carried 80 pounds of equipment in his rucksack and a pistol on fire marches that were 10 to 25 miles.  He also stated that he jumped out of helicopters while fully loaded and repelled down cliffs.  He also wrote that he ran down towers that were 100 feet or more and climbed mountains all while fully loaded with equipment.  

During his July 2014 Board hearing, the Veteran testified that a VA clinician had informed him that his bilateral knee arthritis was related to excessive training while in the military.

Pursuant to the October 2014 Board remand, the Veteran was afforded a December 2014 VA Disability Benefits Questionnaire (DBQ) examination to determine the nature and etiology of any bilateral knee disability.  The examiner was asked to consider the Veteran's assertion that a VA clinician informed him that his bilateral degenerative changes were the result of excessive training in the military, comment on whether he agreed or disagreed with this statement, and provide reasons for such agreement or disagreement.  The claims file was reviewed.  The examiner noted that the Veteran has had three surgeries on his right knee and one surgery on the left knee.  He reported significant trouble getting up out of a chair and had pain with increased standing or walking.  He complained of occasional swelling; more in the left than the right.  He also wore a knee brace occasionally.  He described an occasional catching but no locking or giving way on the left.  He did have occasional giving way of the right knee.  The Veteran stated that he was able to walk about one mile a couple of times a week.  He reported having no recent treatment for either knee.  In the service, he stated no specific injury other than the normal military training.  There was no indication in the National Guard of a knee problem.  He reported that Vicodin helps some.  Upon examination, x-rays revealed bilateral knee joint osteoarthritis and bilateral degenerative arthritis of the knees.  The examiner opined that the Veteran's claimed condition of the knees was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He indicated that there was no evidence in the Veteran's service treatment records of knee injuries or complaints.  The examiner also stated that all of the history and physical (H&P) examinations, including while in the National Guard, did not indicate any knee problems.  He further stated that while military training does stress the body, citing to a study indicating an increased rate of diagnosis in the military of arthritis, the study appeared to be based on physical examination instead of x-ray evidence, which the examiner stated would skew findings.  The examiner indicated that the study also did not take into account specific mechanical injuries.  He stated that joint degeneration that is premature should show mechanical cause such as injury.  The examiner pointed out that the Veteran did not receive a parachute badge and that there was no post-service evidence for [nearly] 25 years of knee problems.  He concluded by stating that the mechanical cause of degeneration was missing from service documentation.

The Board finds that entitlement to service connection for degenerative joint disease of the knees is not warranted.  The evidence does not demonstrate that the Veteran has a chronic disability due to service. 

The Board acknowledges that there is a current diagnosis of DJD of the knees and therefore, the first element of service connection is satisfied.  A veteran, however, seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

STRs are further negative for any complaints, treatments, or diagnosis regarding the knees.  Moreover, there are no clinical findings or diagnoses of a bilateral knee disability until many years after service as the first diagnosis of a right or left knee disability is in March 2002.  (The passage of many years between service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).)

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology of his joint pain.  In this instance, however, the etiology of his current disability may not be diagnosed via lay observation alone, and the Veteran has not been shown to have the expertise to provide an opinion concerning the complex medical questions of the nature or etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the medical evidence is competent and credible.  Here, the December 2014 VA examiner reviewed the file, examined the Veteran, listened to his complaints, assessed the Veteran's orthopedic concerns and provided an opinion based on all of the evidence.  The examiner noted that there was no evidence in the Veteran's service treatment records of knee injuries or complaints.  He stated that joint degeneration that is premature should show mechanical cause such as injury.  However, the mechanical cause of degeneration was missing from service documentation.  The examiner also pointed out there was no post-service evidence for 25 years of knee problems.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for degenerative joint disease of the knees.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

Hepatitis C

The Veteran contends that he has developed hepatitis C as a result of active service.    He argues that his hepatitis C is the result of air gun inoculations he received during service.

In this case, the records establish that the Veteran has a current diagnosis of hepatitis C.  He has therefore met the first requirement for service connection.

However, the Board finds that there is no evidence of hepatitis C during service or until many years after discharge from service, and no competent medical opinion that relates this disability to active service.

The service treatment records are entirely negative for evidence of hepatitis C.  

A November 2005 VA treatment record reflects the Veteran's history of intravenous drug usage in 1998 and snorting cocaine in 1996.  He also had a history of excessive alcohol intake from 1971 to 1999 when he averaged 10 to 14 drinks per day.

The post service medical records are also negative for evidence of hepatitis C for many years after discharge.  The earliest evidence showing a diagnosis of hepatitis C is an April 2005 VA treatment record.  Pursuant to the October 2014 Board remand, the Veteran underwent a VA examination in December 2014.  He reported that he was first diagnosed with hepatitis C through his family physician in 2000 and began seeking medical attention in 2005.  He was noted to be asymptomatic.  After thorough review of the claims file and in-person examination of the Veteran, the examiner opined that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted the Veteran's risk factors, such as his reported intravenous drug use in 1998 and intranasal cocaine use in 1996.  At the examination, the Veteran stated that he had intranasal cocaine use from 1993 to 1999.  He denied intravenous drug use.  The examiner indicated that VA Cooperative Study 488 was a large study designed to look at prevalence of and risk factors for hepatitis C in Veteran's enrolled in VA health care.  VA researchers gathered data (via questionnaires and blood testing) on 1, 288 veterans in 20 randomly selected VA medical centers, the largest, cross-VA study on hepatitis C ever conducted.  No association was found in this study for other possible risk factors, such as combat duty, exposure to blood in combat, being wounded in combat, or vaccinations given by the use of air-gun injectors.  Although there had been no case reports of hepatitis C being transmitted by a jet gun injection, the examiner noted that it was biologically plausible.  The examiner continued to state that a history of snorting cocaine is one of the risk factors and that intravenous drug users are at a greater risk of becoming infected with hepatitis C because many share needles.  In addition to needles, the virus may be present in other equipment used with illicit drugs.  Even sharing a straw or dollar bill when snorting cocaine could lead to hepatitis C transmission.  Bleeding in the nasal passages frequently occurs when taking cocaine this way, and microscopic droplets may enter the straw and be passed on to the next user, even if they cannot be seen.

The Board notes that while the Veteran is competent to report that he received inoculations with an air gun, he has not shown that he is a medical professional who is competent to state that the air gun contained hepatitis C or that it led to the development of his hepatitis C.  In the absence of any evidence of hepatitis C in service or until many years after discharge from service, and in the absence of any competent evidence that can relate the Veteran's current diagnosis of hepatitis C to an event in service, entitlement to service connection for this disability is not demonstrated.


ORDER

Entitlement to service connection for degenerative joint disease of the knees is denied.

Entitlement to service connection for hepatitis C is denied.
	


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


